Citation Nr: 0944934	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-20 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


	INTRODUCTION	

The Veteran served on active duty from October 1973 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2006, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.

The Veteran presented testimony at a Board hearing at the RO 
in October 2009, and a transcript of the hearing is 
associated with his claims folder.  At the hearing, the 
Veteran indicated that he waived RO consideration of evidence 
recently submitted.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in 
February 1990 and informed the Veteran of its decision in 
March 1990.  He did not appeal that decision.  

2.  Since that decision, evidence which relates to an 
unestablished fact necessary to substantiate the claim has 
been received.  

3.  Hypertension was not manifest in service or to a degree 
of 10 percent within one year of separation and is unrelated 
to service.  




CONCLUSIONS OF LAW

1.  The February 1990 RO rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  The claim for service connection for hypertension is 
reopened based on new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in June 2006.  The notice contained the 
information required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), indicating what the basis for the February 1990 
decision was and what the evidence must show to reopen the 
Veteran's claim for service connection for hypertension, and 
it also contained the information required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding effective date 
and degree of disability.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; and afforded the Veteran the 
opportunity to give testimony before the Board.  A VA 
examination is not necessary because a disease, injury, or 
event is not shown in service.  For reasons hereinafter 
discussed, the Board does not accept the Veteran's statements 
and testimony to be persuasive for the purpose of showing 
symptoms of hypertension during service and continuing 
thereafter.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Hypertension may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection was denied by the RO for hypertension in 
February 1990.  The Veteran was informed of that decision in 
March 1990 and did not appeal that decision and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO reopened and denied the claim on the merits in August 
2006.Although the RO may have determined that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Service treatment records do not contain any complaints of, 
suggestion of, or diagnosis of hypertension.  In a March 1974 
record, the Veteran denied high blood pressure.  In November 
1974, the Veteran denied having ever been treated for 
hypertension, in April 1975, he denied ever being in a 
hospital, and at the time of discharge examination in August 
1975, his blood pressure was 110/70 and hypertension was not 
diagnosed.  Significantly, the Veteran expressly denied ever 
having high or low blood pressure at the time of this 
examination.  In October 1975, he signed a statement in which 
he indicated that there had been no significant change in his 
physical condition since the August 1975 examination.  

The Board also notes that on VA examination in December 1989, 
the Veteran claimed that he had been told that he had 
hypertension, but was taking no medications.  He denied 
headaches, dizzy spells, and chest pain, and his blood 
pressure was 130/88.  The examiner indicated that the Veteran 
had a history of hypertension, but that he was now 
normotensive.  

The Veteran's claim for service connection for hypertension 
was denied by the RO in February 1990.  The RO found that 
there was no evidence of any cardiovascular abnormality 
contained in the service medical records and that 
hypertension was not currently shown.  The Veteran was 
notified of the decision at that time and did not appeal 
within one year thereof.  Accordingly, that decision became 
final.  38 U.S.C.A. § 7105.  

Thereafter, there were blood pressure readings of 152/90 and 
162/102 in May 1990.  A November 1990 VA hospitalization 
report refers to no past medical history of hypertension.  
Private records dated in the late 1990's do show 
hypertension, and a report of VA examination in March 2002 
also shows a diagnosis of hypertension.  In sum, certain 
evidence received since the June 1990 denial is new and 
material evidence because previously, there was no 
satisfactory evidence of a current hypertension, and the 
evidence submitted since then makes up for that deficiency by 
showing a current diagnosis of hypertension.  Accordingly, 
the claim is reopened.  

However, the Board finds that service connection is 
nevertheless not warranted for hypertension under a merits 
analysis.  While the Veteran has testified from July 2007 to 
October 2009 that he was found to have hypertension while 
hospitalized in service in 1973, and that he was treated for 
it at the time, the Veteran's service treatment records do 
not show hypertension, he denied ever being treated for 
hypertension in November 1974, and he denied hypertension at 
the time of his discharge examination and examiners did not 
report any suspicion of or diagnosis of hypertension at that 
time.  The first indication of hypertension was years after 
service.  

The Board finds the Veteran's current contentions to be 
inconsistent with what he told service medical examiners and 
with the inservice findings of the service medical examiners.  
The service treatment records are precisely the place where 
it would be expected that complaints and findings suggesting 
hypertension would be recorded.  However, the service 
treatment records not only do not support the Veteran's 
contentions, they expressly contradict his current 
assertions.  The Board finds that the service treatment 
records, as contemporaneous evidence of both what the Veteran 
reported during service and what trained medical examiners 
found, are entitled to more weight than the Veteran's 
statements and testimony.  Accordingly, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's current hypertension was manifest in service or 
to a degree of 10 percent within one year of separation, or 
that it is otherwise related to service.


ORDER

Service connection for hypertension is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


